United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1257
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Charles E. Williams

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                             Submitted: August 27, 2019
                              Filed: September 4, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

        Charles Williams appeals after he pleaded guilty to being a felon in possession
of a firearm, and the district court1 sentenced him, under the Armed Career Criminal

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
Act (ACCA), to 180 months in prison. His counsel seeks to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
erred in classifying Williams as an armed career criminal based on, inter alia, his
prior Missouri convictions under Mo. Rev. Stat. § 195.211 for drug offenses.
Williams echoes this argument in a pro se supplemental brief, and he has filed a
Federal Rule of Appellate Procedure 28(j) letter, challenging his guilty plea based on
Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019) (holding that, for a felon-in-
possession offense, the government must prove, inter alia, that the defendant knew
he belonged to the category of persons barred from possessing a firearm).

       We first conclude that the district court did not plainly err in accepting
Williams’s guilty plea. See United States v. Wroblewski, 816 F.3d 1021, 1025 (8th
Cir. 2016) (stating that plain-error review applies where a defendant does not object
in the district court, and that to obtain relief on plain-error review, the “defendant
must show that the district court committed an error that was plain and that affected
his substantial rights”). Williams’s Presentence Investigation Report reveals that he
pleaded guilty in 1999 to murder in the second degree, for which he received a
fifteen-year sentence. He then possessed a firearm in 2015, less than two years after
his release from prison. It is unsurprising, then, that Williams knew and
acknowledged at his change-of-plea hearing that he had “been convicted of a crime
punishable by imprisonment for a term exceeding one year” prior to his possession
of the firearm. See 18 U.S.C. § 922(g)(1) (making it unlawful for any person who has
been convicted of a crime “punishable by imprisonment for a term exceeding one
year” to possess a firearm). Given these circumstances, Williams cannot show “a
reasonable probability that, but for the error, the outcome of the proceeding would
have been different.” United States v. House, 923 F.3d 512, 515 (8th Cir. 2019)
(internal quotation marks omitted); see Rehaif, 139 S. Ct. at 2198 (“[W]e doubt that
the obligation to prove a defendant’s knowledge of his status will be . . . burdensome”
because “knowledge can be inferred from circumstantial evidence” (internal quotation
marks omitted)).

                                          -2-
       We also conclude that the district court did not err in classifying Williams as
an armed career criminal, as his prior Missouri drug convictions qualify as serious
drug offenses for ACCA purposes. See United States v. Jones, --- F.3d ---, 2019 WL
3884258, at *1 (8th Cir. Aug. 19, 2019) (per curiam) (recognizing that an offense
under Mo. Rev. Stat. § 195.211 “is categorically an offense ‘involving’ the
distribution of a controlled substance under § 924(e)(2)(A)(ii)”); United States v. Hill,
912 F.3d 1135, 1136-37 (8th Cir. 2019) (per curiam) (concluding that violations of
Mo. Rev. Stat. § 195.211 qualify as a “serious drug offense” under the ACCA).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we affirm,
and we grant counsel leave to withdraw.
                      ______________________________




                                          -3-